The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Hoggard on 8/01/2022.
The application has been amended as follows: 

2-25.	(Cancelled) 
(New) A method for integrating a mobile payment application with other mobile applications, the method comprising:
generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and
receiving a selection of one or more of the set of application programming interfaces to interact with the pass, thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.
(New)  The method of claim 26, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
 (New) The method of claim 26, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
(New) The method of claim 26, wherein the set of application programming interfaces includes device application programming interfaces.
(New) The method of claim 26, wherein the pass includes a gift card.
(New) The method of claim 26, wherein the one or more existing mobile applications include one or more enterprise applications.
(New) The method of claim 26, further comprising receiving an indication that the pass was created by the mobile payment application.
(New) The method of claim 26, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
(New) The method of claim 33, wherein creating a virtual container includes creating a plurality of virtual containers. 
(New) The method of claim 34, wherein each of the plurality of virtual containers is configured for one pass.
 (New) The method of claim 33, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
(New) The method of claim 33, further comprising encrypting data of the pass before the data is referenced outside of the vertical container.
 (New) The method of claim 26, further comprising encrypting communication at a network transport layer.
(New) The method of claim 26, wherein the method is performed by an integrator application that is separate from the mobile payment application and the other mobile applications.
(New) A method for integrating a mobile payment application with other mobile applications, the method comprising:
generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment;
receiving a selection of one or more of the set of application programming interfaces; and
interacting the one or more of the set of application programming interfaces with the pass thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.
(New) The method of claim 40, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
(New) The method of claim 40, wherein the pass includes a gift card.
(New) The method of claim 40, further comprising receiving an indication that the pass was created by the mobile payment application.
(New) The method of claim 40, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
(New) The method of claim 44, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
(New) A method for integrating a mobile payment application with other mobile applications, the method comprising:
receiving an indication that the pass was created by the mobile payment application;
generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and
receiving a selection of one or more of the set of application programming interfaces to interact with the pass.
(New) The method of claim 46, wherein the pass includes a gift card. 
(New) The method of claim 46, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
(New) The method of claim 48, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.

Allowable Subject Matter
Claim(s) 26-49 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application programming interfaces to interact with the pass, thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887